Fourth Court of Appeals
                                       San Antonio, Texas
                                              March 20, 2019

                                           No. 04-19-00041-CR

                                          IN RE Jose MEDINA

                                    Original Mandamus Proceeding1

                                                  ORDER

Sitting:         Rebeca C. Martinez, Justice
                 Irene Rios, Justice
                 Liza A. Rodriguez, Justice

         On January 30, 2019, this court issued an opinion denying relator’s pro se petition for
writ of mandamus in which relator complained the trial court has refused to set for a hearing and
rule on his “Motion of [sic] Leave to File Motion to Amend the Trial Court’s Certification of
Defendant’s Right of Appeal.” After relator filed a motion for rehearing, the trial court filed
with this court a courtesy copy of its July 24, 2018 “Order” denying relator’s motion to amend
the trial court’s certification. We, therefore, DENY AS MOOT relator’s motion for rehearing.

           It is so ORDERED on March 20, 2019.
                                                                             PER CURIAM



           ATTESTED TO: _________________________
                        Keith E. Hottle
                        Clerk of Court




1
  This proceeding arises out of Cause No. 2010-CR-1086-W1, styled The State of Texas v. Jose Medina, pending in
the 226th Judicial District Court, Bexar County, Texas, the Honorable Sid L. Harle presiding.